272 So.2d 858 (1973)
Sam BOYD, Appellant,
v.
The STATE of Florida, Appellee.
No. 71-1389.
District Court of Appeal of Florida, Third District.
January 15, 1973.
Rehearing Denied February 26, 1973.
Lurie & Capuano, Miami, for appellant.
Robert L. Shevin, Atty. Gen., and William L. Rogers, Asst. Atty. Gen., for appellee.
Before BARKDULL, C.J., and CHARLES CARROLL and HAVERFIELD, JJ.
*859 PER CURIAM.
The plaintiff was convicted in the criminal court of record of various violations of the criminal statutes of this State. Following conviction, he was sentenced to one year in the State Penitentiary and placed on four years' probation. On this appeal, he alleges error solely in the denial of his motion to suppress. We find this to be without merit. Garcia v. State, Fla.App. 1959, 110 So.2d 709; Casso v. State, Fla.App. 1966, 182 So.2d 252; Paula v. State, Fla.App. 1966, 188 So.2d 388; Martin v. State, Fla.App. 1967, 194 So.2d 291; State v. Outten, Fla. 1968, 206 So.2d 392; § 901.15, Fla. Stat. F.S.A.
We note that so much of the sentence as placed the appellant on probation is an illegal sentence. Robinson v. State, Fla.App. 1972, 256 So.2d 390; Dancy v. State, Fla.App. 1972, 259 So.2d 208. Therefore, the judgment of conviction be and the same is hereby affirmed as to the one year in the State Penitentiary, but modified by striking the probationary period.
Affirmed as modified.